DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

RESPONSE TO ARGUMENTS
1)  Regarding the argument presented page(s) 6, lines 14-16 for claim(s) 1 and 6 that Kamen does not disclose or suggest “…a controller arranged to receive ...a charging requirement of the battery set. (Emphasis Added)...”. The examiner respectfully disagrees and submits that Kamen discloses in paragraph 0039, line 9-12 “…information that may be transferred to and from the network 106 may include…an amount of charge requested…”, the examiner considering “amount of charge” as “a charging requirement of the battery set” initiated by the user of Vehicle 102 (needing power) communicated to vehicle 104 (charge providing). Thus, Kamen teaches the argued limitation. Please refer to the new ground or rejection below.

Applicant’s arguments, see page(s) 8, lines 5-8, filed on 07/28/2021, with respect to the claim 15 and 19-22 that Potter does not disclose or suggest “…determining charging capabilities associated with the target docking station based on information communicated from the target docking station. (Emphasis Added)...”. The examiner respectfully disagrees and submits that upon further review Potter discloses in Claims 22 and 27 and in [0035] that the charging system 400 is capable of determining type of rechargeable power source present in the UUV 100 and control a charge/recharge operation of the charging system in order to provide the charge/recharge to the UUV based on the type of rechargeable power source present in the UUV (See Rejection below). i.e., the examiner is equating to the step of “control a recharge operation of the rechargeable power source based at least in part on the power source type” as determining charging capabilities associated with the target docking station. Thus, Potter teaches the argued limitation.
Applicant’s arguments, see page 9, filed 07/17/2018, with respect the reference Wang have been considered but are moot because the arguments pertaining to Tan is no longer relevant as prior art as Wang is not relied upon for the rejection of the argued limitation.  However, upon further consideration, a new ground(s) of rejection is made in 

Claim Status
Claims 1-5, 15 and 17-22 are examined in this office action.
Claims 6 and 16 are cancelled.
Claims 7-14 and 23 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Potter et al. (US # 20070024234), in view of the US Patent Application Publication by Wang et al. (US # 20160039300), in view of the US Patent Application Publication by Kamen et al. (US # 20110025267) and in view of the US Patent Application Publication by Sugiyama et al. (US # 20100207577).

Regarding Claim 1, Potter teaches in Figures 1-4, a system for charging a battery (Rechargeable power source 102, [0018, lines 13-15]) of an autonomous vehicle (100, [0018]) comprising:
a docking station (Fig 2, 200) with an energy storage device (Fuel cell 404), wherein one or more electrical connections of the energy storage device is configurable [0028, lines 1-4, 0033, lines 21-22]; 
a controller (Fig 4, 408, [0027, lines 1-3, 0030, lines 1-2]) configure the one or more electrical connections to generate a first charging voltage [0028, lines 1-4]; and 
an interface (422) arranged to enable charging of the battery of the autonomous vehicle having a one or more batteries (Unmanned under water vehicle (UUV) having rechargeable power source 102 inside, [0018, lines 1-3, 0027, lines 8-15]), the battery 102 gets charged by the energy storage device (fuel cell 404), see [0028, lines 1-4]), battery including a second plurality of battery cells (Types of batteries mentioned in paragraph 0018, lines 13-15, inherently the batteries mentioned are manufactured with cells), wherein the first charging voltage meets the charging requirement of the battery of the autonomous vehicle [0028, lines 1-4, 0033, lines 16-22].

a system of charging a battery set.
Wang teaches in Figure 3, a system of charging a battery set of an autonomous vehicle [0103, lines 5-10, also see 0093].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additional battery providing charge the UAV power sources within the unmanned underwater vehicle of Potter, as taught by Wang, in order to ensure the system operates smoothly by providing backup power using the additional battery, in case of the main battery fails.
The combination of Potter and Wang fail to teach:
a docking station with a first plurality of batteries, each battery including a first plurality of battery cells.
a controller arranged to receive a communication from the autonomous vehicle including a charging requirement of the battery set and, in response to the communication, configure the one or more electrical connections between the batteries of the first plurality of batteries to generate a first charging voltage. 
Kamen teaches in Figure 1, a docking station (Pod/Charging Vehicle 104, [0010, lines 3-4, 0118, lines 6-7]) with a first battery [0006, lines 9-10], the battery including a first plurality of battery cells [0120, lines 1-2], wherein one or more electrical connections between the first plurality of the battery cells are configurable [0010, lines 3-4, 0120]; 
a controller (The Pod/Charging Vehicle contains controller and it’s not shown in any figures) arranged to receive a communication from a vehicle (Electric vehicle 102, [0007, lines 1-3]) including a charging requirement of a battery set (Vehicle needing power 102 communicates with the Charge providing power 104 requesting charge which includes “an amount of charge” as disclosed in para 0039, line 12, see 0038, Claim 4) and, in response to the communication [0036], configure the one or more electrical connections between the battery cells of the first plurality of the battery cells to generate a first charging voltage [0120]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sending a charging request indicate amount of charge from the vehicle in need of power to the charging station within the apparatus of Potter and Wang, as taught by Kamen, in order to optimize the power transfer mechanism by sending the exact amount of charge requested in order to eliminate power transfer losses, thus improving the power transfer efficiency of the system.
Also, although Kamen teaches a charger that is capable of changing the configuration of the charger batteries when providing a given charging voltage (as explained by Kamen in paragraph 120), Kamen doesn’t explicitly mention the batteries within the charger comprise a first plurality of batteries, each battery including a first plurality of battery cells, wherein one or more electrical connections between batteries of the first plurality of batteries are configurable.  However, using the recited arrangement would have been obvious in view of Sugiyama as explained below.
Sugiyama teaches in Figure 2, a first plurality of batteries (three non-aqueous lithium-ion batteries 2 and one aqueous nickel-cadmium battery 3), each battery including a first plurality of battery cells, wherein one or more electrical connections ([0045, also see [0005, lines 1-3, 0006, lines 1-2, Claim 5]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include plurality of batteries having configurable electrical connections between them within the apparatus of Potter, Wang and Kamen, as taught by Sugiyama, in order to optimize the power transfer mechanism to meet the power requirements of variety of batteries.

Regarding Claim 6, Potter, Wang, Kamen and Sugiyama teaches the system of claim 1.
Potter further teaches wherein the battery set is included in an autonomous vehicle [0018, lines 1-3].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Potter, Wang, Kamen and Sugiyama as applied to claim 1 above, and in further in view of the US Patent Application Publication by Kejha (US # 20060208692) and the US Patent Application Publication by Yang (US # 20040145347).

Regarding Claim 2, Potter, Wang, Kamen and Sugiyama teaches the system of claim 1.
The combination of Potter, Wang, Kamen and Sugiyama fail to teach:
wherein a first battery of the second one or more batteries is a two-cell battery, 

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a two-cell battery within the apparatus of Potter, Wang, Kamen and Sugiyama as taught by Kejha, in order to deliver high maximum electrical current over time with the high power cells being recharged by the high energy density cells, preferably in parallel (see Kejha, [0012, lines 3-6]).
The combination of Potter, Wang, Kamen, Sugiyama and Kejha fail to teach:
and a second battery of the second one or more batteries is a four-cell battery,
Yang teaches a battery having a four-cell battery (Fig 2, [0010, lines 1-4]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a four-cell battery within the apparatus of Potter, Wang, Kamen, Sugiyama and Kejha, as taught by Yang, in order to deliver adequate power to the load to match the  power requirement of the loads.
The combination of Potter, Wang, Kamen, Sugiyama, Kejha and Yang fail to teach:
wherein the first battery and the second battery are charged in parallel and then connected in series to charge a third battery of the second one or more batteries.
Wang further teaches:
wherein the first battery and the second battery are charged in parallel and then connected in series [0093, lines 6-7] to charge a third battery of the second one or more batteries [0103].
 cells providing power to each other within the apparatus of Potter, Wang, Kamen, Sugiyama, Kejha and Yang, as taught by Wang, in order to optimize continuous power delivery to the loads.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, Wang, Kamen, Sugiyama, Kejha and Yang as applied to claim 2 above, and in further view of the US Patent Application Publication by Lee (US # 20120133310).

Regarding Claim 3, Potter, Wang, Kamen, Kejha, Sugiyama and Yang teaches the system of claim 2.
The combination of Potter, Wang, Kamen, Kejha and Yang fail to teach:
wherein the second one or more batteries further comprises a first plurality of switches and a second plurality of switches.
Lee teaches wherein a one or more batteries (42) further comprises a first plurality of switches and a second plurality of switches (Fig 6, [0087, 0093, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a battery with plurality of switches within the apparatus of Potter, Wang, Kamen, Kejha, Sugiyama and Yang, as taught by Lee, in order to deliver adequate power to the load to match the  power requirement of the loads.

Regarding Claim 4, Potter, Wang, Kamen, Kejha, Sugiyama, Yang and Lee teaches the system of claim 3.
The combination of Potter, Kamen, Kejha, Sugiyama, Yang and Lee fail to teach:
wherein the first plurality of switches are closed and the second plurality of switches are open during a series connection between the first battery and the second battery.
Wang further teaches wherein the first plurality of switches are closed and the second plurality of switches are open [0099, lines 1-3, 0101, lines 5-9] during a series connection between the first battery and the second battery [0093, lines 6-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include configuring battery cells in series within the apparatus of Potter, Kamen, Kejha, Sugiyama, Yang and Lee, as taught by Wang, in order to deliver adequate power to the load for high voltage applications.

Regarding Claim 5, Potter, Wang, Kamen, Sugiyama, Kejha, Yang and Lee teaches the system of claim 3.
The combination of Potter, Wang, Kamen, Sugiyama, Kejha and Lee fail to teach:
wherein the first plurality of switches are open and the second plurality of switches are closed during a parallel connection between the first battery and the second battery.

It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a four-cell battery with plurality of switches within the apparatus of Potter, Wang, Kamen, Kejha, Sugiyama and Lee, as taught by Yang, in order to deliver adequate power to the load to match the power requirement of the loads.

Claims 15 - 16 and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Potter et al. (US # 20070024234), in view of the US Patent Application Publication by Wang et al. (US # 20160039300) and in further view of the US Patent Application Publication by Kamen et al. (US # 20110025267)

Regarding Claim 15, Potter teaches in Figures 1-4, a method for charging a battery (Rechargeable power source 102, [0018, lines 13-15]) of an autonomous vehicle (100, [0018]), the method comprising:
detecting a target docking station [0021, lines 1-4, 0022, lines 9-12]; 
determining charging capabilities associated with the target docking station based on information communicated from the target docking station (The charging system 400 determines type of rechargeable power source [0018, lines 6-15] present in the UUV 100 connected to the charging system connector through switch 422 and capable of controlling a charge/recharge operation by providing rated charge/voltage based on the type of the battery rechargeable power source connected the charging system, see Claims 22 and 27, [0035, 0026, lines 5-13]); 
in response to the communicated information, connecting a fuel source [0034, lines 11-22, 0034, lines 1-4] or a battery [0027, lines 8-15] to match the charging capabilities of the target docking station (Claim 22, [0035]); and 
charging the battery [0034, lines 20-22].
Potter fails to teach:
a method of charging a battery set.
Wang teaches in Figure 3, a system for charging a battery set of an autonomous vehicle [0103, lines 5-10, also see 0093].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include additional battery providing charge the UAV power sources within the unmanned underwater vehicle of Potter, as taught by Wang, in order to ensure the system operates smoothly by providing backup power using the additional battery, in case of the main battery fails.
The combination of Potter and Wang fail to teach:
connecting a plurality of batteries of the battery set in a combination; and 
charging the battery set while the plurality of batteries are connected in the combination.
Kamen teaches in Figure 1, a docking system comprising steps of connecting a plurality of battery cells in a combination to match the charging capabilities of a vehicle [0010, lines 3-4, 0120]; and 
(Page 4, Col 1, lines 7-9, [0027, lines 8-15, 0120]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include connecting the battery cells in a combination to provide power to the chargeable battery within the apparatus of Potter and Wang, as taught by Kamen, in order to additionally charge the battery set by combining the plurality of batteries in the docking station in order to provide continuous power the autonomous vehicle, thus improving the power transfer efficiency of the system.

Regarding Claim 16, Potter, Wang and Kamen teaches the method of claim 15.
Potter further teaches wherein determining the charging capabilities associated with the target docking station further comprises:
determining the charging capabilities associated with the target docking station based on information from the docket station [0035].

Regarding Claim 19, Potter, Wang and Kamen teaches the method of claim 16.
The combination of Potter and Kamen fail to teach:
wherein the information comprises a maximum charging voltage.
Wang further teaches wherein the information comprises a maximum charging voltage [0107, lines 1-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging the battery maximum voltage within the apparatus of Potter and Kamen, as taught by Wang, in order to regulate charging 

Regarding Claim 20, Potter, Wang and Kamen teaches the method of claim 15.
Potter further teaches comprising navigating to a specific location [0022].

Regarding Claim 21, Potter, Wang and Kamen teaches the method of claim 15.
Potter further teaches wherein the target docking station is located at the specific location [0022-0023].

Regarding Claim 22, Potter, Wang and Kamen teaches the method of claim 15.
The combination of Potter and Kamen fail to teach:
wherein the combination is any one of a series combination and a parallel combination.
Wang further teaches wherein the combination is any one of a series combination and a parallel combination [0073, lines 6-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the battery in series and parallel combination within the apparatus of Potter and Kamen, as taught by Wang, in order to provide sufficient power to for high voltage applications using series combination and to increase the battery capacity by using parallel combination.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potter, Wang and Kamen as applied to claim 16 above, in further view of the US Patent Application Publication by Yamada el al. (US # 20110087853).

Regarding Claim 17, Potter, Wang and Kamen teaches the method of claim 16.
The combination of Potter, Wang and Kamen fail to teach:
receiving, at the battery set, the information from the target docket station.
Yamada teaches receiving, at the battery set, the information from the target power supply station [0106].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include receiving at the battery information from the power supply station within the apparatus of Potter, Wang and Kamen, as taught by Yamada, to additionally receive information from the target docket station in order to provide continuous power to the battery.

Regarding Claim 18, Potter, Wang and Kamen teaches the method of claim 16.
The combination of Potter, Wang and Kamen fail to teach:
wherein the information includes whether the target docking station is available and functional.
Yamada teaches wherein the information includes whether the target docking station is available and functional [0106].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include receiving at the battery information from the power  within the apparatus of Potter, Wang and Kamen, as taught by Yamada, to additionally receive information from the target docket station in order in order to alert the user in advance for any abnormality, thus providing continuous power to the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Cadotte (US # 20060102532) teaches a water surface cleaning machine comprising: 
The microcontroller 50 manages the power consumption and battery charge in the water surface cleaning machine (Fig 4, [0044]).
The US Patent Application Publication by Cohen et al. (US # 20080007203) teaches an Autonomous robot auto-docking and energy management systems and methods comprising:
The method of the foregoing aspect also include, during the step of docking the robotic device with the base station: detecting, by the robotic device, contact with charging terminals on the base station, and stopping movement of the robotic device [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859